DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This first non-final action is in response to applicant's original filing of 11 May 2020. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, in claims 1, 7 and 14, the limitation “determining a path for controlling a vehicle based at least in part on the environmental data” is recited.  There is insufficient antecedent basis for this limitation in each of the claims.  Moreover, the examiner is unsure if this is meant to refer back to the previously recited “predicted position of a dynamic object in an environment” or not.   
Claims 2-6, 8-13 and 15-20 are rejected as being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: 

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of determining a path for controlling a vehicle based on the environmental data comprising: determining a cost map based at least in part on the environmental data; determining first nodes based at least in part on a current position of the vehicle; determining a subset of the first nodes; determining costs associated with the subset of first nodes; determining two or more nodes of the subset having the lowest costs; determining second nodes based at least in part on the two or more nodes; and determining the path based at least in part on second costs associated with the second nodes and the costs associated with the subset of first nodes. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at the obtained environmental data or observing an environment and mentally determining the costs associated with different nodes (positions) within the environment to determine the best path through the environment. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the environmental data or observing the environment could determine a vehicle path and costs associated with different possible paths, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional receiving a predicted position of a dynamic object in an environment and a probability that the dynamic object will occupy the predicted position at a future time. The receiving step recited in 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Further, applicant’s specification does not provide any indication that the the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

7 and 14 are similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitation of claim 7 going to a processor and a tangible computer-readable medium and the additional limitation of claim 14 going a tangible computer-readable medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general purpose computing environment.
Still further, the additional limitation are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	
	Dependent claims 2-6, 8-13 and 15-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the addition limitations of “determining hashes associated with the first nodes; determining that the one or more nodes of the first nodes are associated with redundant hashes; and discarding the one or more nodes of the first nodes based at least in part on determining the one or more nodes of the first nodes are associated with redundant hashes” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, 6-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sierra (Gonzalez David Sierra: "Towards Human-Like Prediction and Decision-Making for Automated Vehicles in Highway Scenarios", 16 July 2019 (2019-07-16), pages 1-190; Retrieved from the Internet: URL: https://tel.archives-ouvertes.fr/tel-02184362). 
	
	Regarding claim 1, Sierra teaches a method comprising:
	receiving a predicted position of a dynamic object in an environment and a probability that the dynamic object will occupy the predicted position at a future time (last paragraph at page 111-page 112 first paragraph, also see section 6.2.4 starting at page 89);
	determining a path for controlling a vehicle based at least in part on the environmental data (page 65), wherein determining the path comprises:
	determining a cost map based at least in part on the environment data (P40, parameterize the cost function as a fully convolutional DNN that maps statistics extracted from LiDAR point-clouds directly to a grid-based cost map);
	determining first nodes based at least in part on a current position of the vehicle in the environment, the first nodes associated with first candidate trajectories for controlling motion of the vehicle over a first time interval (page 65);
	determining, based at least in part on a pruning technique, a subset of first nodes (page 65, which is based on exhaustive search combined with a pruning strategy that keeps the size of the search space within feasible limits);
	determining costs associated with the subset of first nodes, wherein determining the costs comprises determining a cost associated with a node of the subset of first nodes based at least in part on the cost map and a similarity of the node to an additional node( 2nd paragraph at page 66; algorithm 5, line 11, at page p12; when expending the action space, the cost for reaching a node depends on the cost of antecedent nodes along a path, i.e. proximate and thus location-wise similar nodes; also see section 7.2.3);
	determining, based at least in part on the costs, two or more nodes of the subset having the lowest costs among the costs associated with the subset of first nodes ( pages 62-63, equations 4.2 and 4.3; also see section 7.2.3);
	determining second nodes based at least in part on the two or more nodes; and determining the path based at least in part on second costs associated with the second nodes and the costs associated with the subset of first nodes (page 116; also see section 7.2.5 ).

Regarding claims 7 and 14, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 7 and 14, with claim 1 being drawn to a method, claim 1 being drawn to a corresponding system and claim 14 being drawn to a corresponding computer program 

	Regarding claim 2, Sierra teaches wherein determining a node of the second nodes is based at least in part on: determining a future position, velocity, and heading of the vehicle based at least in part on projecting a position, velocity, and heading associated with one of the two or more nodes according to a control policy; and individual nodes of the second nodes are associated with different control policies (page 64, x represents the longitudinal position along the road, y the lateral position, the heading, and the curvature or rate of change of the heading).
	
	Regarding claims 8 and 15, please see the rejection above with respect to claim 2, which is commensurate in scope to claims 8 and 15, with claim 2 being drawn to a method, claim 8 being drawn to a corresponding system and claim 15 being drawn to a corresponding computer program product.
	
	Regarding claim 6, Sierra teaches the future time is a first future time, the probability is a first probability, and the environment data further comprises a second map indicating a second predicted position of the dynamic object and a second probability that the dynamic object will occupy the second predicted position at a second future time later than the first future time; the cost associated with the subset of first nodes is based at least in part on the first probability; and the second costs are based at least in part on the second probability (page 73- page 76 show discrete probabilistic motion prediction of multiple time steps).
	
	Regarding claims 11 and 18, please see the rejection above with respect to claim 6, which 

	Regarding claim 12, Sierra teaches wherein determining the cost map comprises determining a cost associated with at least one of a position, heading, velocity, or curvature in a parameter space associated with the environment, wherein determining the cost is based at least in part on: determining a visitation cost based at least in part on a deviation of at least one of the position, heading, velocity, or curvature from a current position, heading, velocity, or curvature of the vehicle or a target lane; or determining a proximity of the position to a static object, a proximity of the position to the predicted position, or the probability; or determining a deviation of the position, heading, velocity, or curvature from the route or a path reference (from last paragraph at page 66  until last paragraph at page 67  show deviation-based cost calculation ).

	Regarding claim 19, please see the rejection above with respect to claim 12, which is commensurate in scope to claim 19, claim 12 being drawn to a system and claim 19 being drawn to a corresponding computer program product.
	
	Regarding claim 13, Sierra teaches wherein determining the cost associated with the node of the subset of first nodes further comprises determining a weight based at least in part on at least one of: a similarity of the first node to a second node of the subset of first nodes; a difference between a lateral position of the first node compared to lateral positions of one or more other nodes page 66 last paragraph until page 67 last paragraph shows deviation-based cost calculation ).

	Regarding claim 20, please see the rejection above with respect to claim 13, which is commensurate in scope to claim 20, claim 13 being drawn to a system and claim 20 being drawn to a corresponding computer program product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being obvious over by Sierra (Gonzalez David Sierra: "Towards Human-Like Prediction and Decision-Making for Automated Vehicles in Highway Scenarios", 16 July 2019 (2019-07-16), pages 1-190; Retrieved from the Internet: URL: https://hal.inria.fr/hal-01531516/file/Paper_author_decision_making.pdf) in view of Goyal (US20130232104 A1).
	
	Regarding claim 3, Sierra does not explicitly teach but Goyal teaches the specific limitations of wherein the pruning technique comprises: determining hashes associated with the first nodes ( [0031]); determining that the one or more nodes of the first nodes are associated with redundant hashes (Fig. 10A, [0040]-[0041], [0134]-[0143]); and discarding the one or more nodes of the first nodes based at least in part on determining the one or more nodes of the first nodes are associated with redundant hashes ([0040]-[0041], [0134]-[0143]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle path planning, as taught by Sierra, pruning nodes associated with redundant hashes, as taught by Goyal, as Sierra and Goyal are directed to graph-like data structure (same field of endeavor), and one of ordinary skill in the art would have 
	
	Regarding claim 16, Sierra does not explicitly teach but Goyal teaches the specific limitations of wherein the pruning technique comprises: determining a set of hashes associated with the first nodes hashes (Fig. 10A, [0040]-[0041], [0134]-[0143]); and determining, as a redundant node, a node of the first nodes associated with redundant hash, and wherein the subset of nodes is exclusive of the redundant node ([0040]-[0041], [0134]-[0143]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle path planning, as taught by Sierra, pruning nodes associated with redundant hashes, as taught by Goyal, as Sierra and Goyal are directed to a graph-like data structure (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using pruning nodes associated with redundant hashes and predictably applied it to improve speed and efficiency of Sierra(abstract, Goyal). 

Claims 4-5, 9-10 and 17 are rejected under 35 U.S.C. 103 as being obvious over by Sierra 
(Gonzalez David Sierra: "Towards Human-Like Prediction and Decision-Making for Automated Vehicles in Highway Scenarios", 16 July 2019 (2019-07-16), pages 1-190; Retrieved from the Internet: URL: https://hal.inria.fr/hal-01531516/file/Paper_author_decision_making.pdf) in view of Lee (US 9227632B).
	
	Regarding claim 4, Sierra does not explicitly teach but Lee teaches wherein the path is a coarse path defining at least one of a position, heading, or velocity of the vehicle over multiple Lee, Col 3, Line 53- Col. 4, Line 15). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle path planning, as taught by Sierra, smoothing trajectories, as taught by Lee, as Sierra and Lee are directed to vehicle path planning (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using smoothing trajectories and predictably applied it to improve smooth maneuvering in Sierra (Col 1, Line 40 and Col 3, Line 50, Lee).

	Regarding claims 9 and 17, please see the rejection above with respect to claim 4, which is commensurate in scope to claims 9 and 17, with claim 4 being drawn to a method, claim 9 being drawn to a corresponding system and claim 17 being drawn to a corresponding computer program product.
	
	Regarding claim 5, Sierra does not explicitly teach but Lee teaches the coarse path is determined by a first type of processing unit; and the refined path is determined by a second type of processing unit different from the first type of processing unit (Lee, Col 3, Lines 59-60, different processing units for distinct computation tasks ).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle path planning, as taught by Sierra, smoothing trajectories, as taught by Lee, as Sierra and Lee are directed to vehicle path planning (same field of endeavor), 

	Regarding claim 10, please see the rejection above with respect to claim 5, which is commensurate in scope to claim 10, with claim 5 being drawn to a method and claim 10 being drawn to a corresponding system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/J.W./         Examiner, Art Unit 3666      	 

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666